2vu823039 department of the treasury internal revenue washington d c ervice tax_exempt_and_government_entities_division apr uniform issue list t ' ep rat legend taxpayer a ira x amount a individual h financial_institution p fund k entity v date date dear this is in response to your request dated date and supplemented by a letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code ‘the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age received a distribution on date from individual_retirement_account ira x in the sum of amount a with the intent to roll over amount a into another individual_retirement_account taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the misappropriation of amount a by individual h on date taxpayer a acting on the advice of individual h a representative of financial_institution p closed ira x and received a distribution of amount a intending to roll it over into an ira invested in fund k on date taxpayer a wrote a check for amount a to individual h made payable to entity v individual h’s business_entity to establish the fund k ira taxpayer a page asserts that contrary to his representations to taxpayer a individual h retained amount a for his own personal_use it is further represented that on date individual h committed suicide leaving a note confessing to the misappropriation of funds of a number of financial_institution p customers including taxpayer a taxpayer a and financial_institution p have entered into a settlement agreement and taxpayer a seeks a ruling waiving the 60-day period so that he may roll over amount a based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_408 of the code regarding amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code section d of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that are eligible for the waiver under section occurred after december d of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a in support of the requested ruling is consistent with his assertion that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to the misappropriation of amount a by individual h therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to complete the rollover of amount a into an ira maintained in his name no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact me at please address all correspondence to se t ep ra t3 sincerely yours frances v sloan employee_plans technical group manager _ enclosures deleted copy of letter_ruling notice of intention to disclose
